Citation Nr: 0412319	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, diagnosed as generalized anxiety disorder.

2.  Entitlement to a compensable evaluation for verruca 
vulgaris of the penis.

3.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1998 and October 1999 rating 
decisions of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the April 1998 rating 
decision, the RO reopened the claim for service connection 
for a psychiatric disorder and denied it on the merits.  In 
the October 1999 rating decision, the RO continued the 
noncompensable evaluation for verruca vulgaris of the penis 
and denied special monthly compensation based on the loss of 
use of a creative organ.

In an April 2002 rating decision, the RO denied service 
connection for cholecystectomy, headaches, dizziness, and a 
psychiatric disorder as secondary to the service-connected 
verruca vulgaris of the penis.  The veteran filed a timely 
notice of disagreement in May 2002, and the RO issued a 
statement of the case in November 2002.  However, the veteran 
did not submit a substantive appeal, and thus these issues 
are not part of the current appeal.  38 C.F.R. § 20.200 
(2003) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection for 
a psychiatric disorder was denied in January 1996.  The 
veteran was notified of this decision and of his appeal 
rights, and did not appeal it.  

2.  The evidence received since the January 1996 rating 
decision, the last final denial, bears directly and 
substantially upon the issue of service connection for a 
psychiatric disorder, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is no competent evidence of a nexus between the 
post service diagnosis of generalized anxiety disorder and 
service.  

4.  Verruca vulgaris of the penis is manifested by no 
recurrence.

5.  The veteran does not currently suffer from loss of use of 
a creative organ due to the service-connected verruca 
vulgaris of the penis.


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied reopening 
the claim for service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2003).

2.  Evidence received since the January 1996 rating decision, 
which denied reopening the claim for service connection for a 
psychiatric disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002) § 
3.156(a) (2002).

3.  Generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

4.  The criteria for a compensable evaluation for verruca 
vulgaris of the penis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1999 & 2003).

5.  Special monthly compensation based on the loss of use of 
a creative organ is not warranted. 38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350(a)(1) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his petition to reopen the claim for service 
connection for a psychiatric disorder, and the claims for 
entitlement to a compensable evaluation for verruca vulgaris 
of the penis and entitlement to special monthly compensation 
based on the loss of use of a creative organ by means of the 
January 2004 letter and the discussions in the April 1998 and 
October 1999 rating decisions, the December 1998 and November 
2002 statements of the case, and the September 2003 
supplemental statement of the case.  

As to the petition to reopen the claim for service connection 
for a psychiatric disorder, the Board notes that the RO 
reopened the claim and adjudicated it on the merits.  The 
Board agrees with this finding and will be adjudicating this 
claim on the merits as well.  Thus, the appropriate 
information that should have been provided to the veteran was 
what evidence was necessary to substantiate the claim for 
service connection for a psychiatric disorder.  This was 
provided to him in the January 2004 letter.  There, the RO 
told the veteran that the evidence necessary to substantiate 
his claim for service connection was evidence of a disease or 
injury in service, a current physical or mental disability, 
and evidence of a nexus between the current mental or 
physical disability and service.  In the April 1998 rating 
decision, the RO noted that while the veteran had brought 
forth evidence of a current psychiatric disorder, diagnosed 
as generalized anxiety disorder, there was no medical 
evidence of a nexus between the post service psychiatric 
disorder and service.  This was reiterated in the December 
1998 statement of the case and the September 2003 
supplemental statement of the case.  Thus, the veteran was 
informed that the evidence necessary to substantiate his 
claim for service connection for a psychiatric disorder was 
medical evidence of a nexus between the post service 
diagnosis of generalized anxiety disorder and service.  

As to the claim for entitlement to a compensable evaluation 
for verruca vulgaris of the penis, in the January 2004 
letter, the RO informed the veteran that the evidence needed 
to establish a higher evaluation would be evidence showing 
that his service-connected disability had worsened.  In the 
October 1999 rating decision, the RO stated that the evidence 
needed to establish a compensable evaluation for the service-
connected disability based on a genitourinary problem, would 
be evidence showing marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one of the following: post void residuals greater 
than 150 continuous cohabitation; uroflowmetry which showed 
markedly diminished peak flow rate (less than 10 continuous 
cohabitation/sec); recurrent urinary tract infections 
secondary to obstruction; stricture disease requiring 
periodic dilatation every two to three months, or for daytime 
voiding intervals between two and three hours, or awakening 
to void two times per night.  The RO stated that if 
evaluating the veteran's disability under a skin disorder, in 
order to warrant a compensable evaluation, the evidence would 
need to show evidence of exfoliation, exudation, or itching 
involving an exposed surface or extensive area.

As to the veteran's claim for special monthly compensation 
based on the loss of use of a creative organ, in the January 
2004 letter, the RO informed the veteran that the evidence 
would need to show loss of use of the creative organ which 
was due to the service-connected verruca vulgaris of the 
penis.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the January 2004 letter, the RO informed the 
veteran that VA was responsible for getting the following 
evidence: relevant records from any federal agency, which may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration.  The RO also 
informed the veteran that on his behalf, VA would make 
reasonable efforts to get the following evidence: relevant 
records not held by a federal agency, which may include 
records from State or local governments, private doctors or 
hospitals, or current or former employers.  The RO noted that 
the veteran must provide enough information about these 
records so that VA could request them from the person or 
agency who had them.  The RO further noted that it was the 
veteran's responsibility to make sure VA received all 
requested records that were not in the possession of a 
federal department or agency.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO obtained the veteran's VA treatment 
records, dated from 1996 to January 2002, from the VA Medical 
Center in Dallas, Texas.  The RO had obtained older treatment 
records from that facility at the times the veteran had filed 
prior claims.  Additionally, in connection with the duty to 
assist, VA has had the veteran undergo several VA 
examinations as to his claims for increased benefits, and 
obtained a medical opinion, in connection with these claims.

Although an examination was not provided in connection with 
the veteran's claim for service connection for a psychiatric 
disorder, the Board finds that VA was not under an obligation 
to provide an examination, as such was not necessary to make 
a decision on this claim.  Specifically, under the new law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, the evidence 
does not indicate that the diagnosis of generalized anxiety 
disorder may be associated with the veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of generalized anxiety 
disorder, he has not brought forth any evidence suggestive of 
a causal connection between the current disability and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the psychiatric disorder 
and service, and the veteran has not provided such evidence.  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, the rating decisions which are currently 
on appeal were issued in April 1998 and October 1999.  Only 
after these rating actions were promulgated did the AOJ, in 
the January 2004 letter, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the AOJ adjudications currently on appeal, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
letter, the veteran was provided 60 days to submit additional 
evidence.  He submitted no additional evidence.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

Also, in the Pelegrini decision, the Court also held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2004 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO informed the veteran of the evidence in the 
claims file and that the veteran should inform VA of any 
additional evidence that he wanted VA to obtain on his 
behalf.  Additionally, in the September 2003 supplemental 
statement of the case, the RO provided him with the fourth 
element by including the provisions of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that in this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied, and that any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  38 C.F.R. § 20.1102.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A.  Psychiatric disorder

The veteran asserts that he developed a psychiatric disorder, 
which began while he was in service.

Pursuant to 38 U.S.C.A. § 7105, a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision becomes final under section 7105, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is inapplicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and the veteran's 
claim was filed in March 1997.  See 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2003)).

The Board notes that the record reflects that the RO found 
that new and material evidence had been presented to reopen 
the claim for service connection for a psychiatric disorder.  
While the Board agrees that new and material evidence has 
been presented, the issue of whether new and material 
evidence has been submitted to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding by the Board that new and 
material evidence has been presented.  See 38 U.S.C.A. 
§ 5108; Barnett, 83 F.3d 1380.  In addition, 38 U.S.C.A. 
§ 7104 (West 2002), requires that each decision of the Board 
include a "written statement of the Board's findings and 
conclusions, and the reasons and bases for those findings and 
conclusions, on all material issues of fact and law presented 
in the record."  As such, the Board will herein conduct a 
brief discussion of the reasons and bases for its conclusion 
that new and material evidence has been presented, thereby 
reopening the claim for service connection for a psychiatric 
disorder.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The last final decision was the January 1996 rating decision.  
At the time of that decision, the veteran had not brought 
forth any evidence of a post service psychiatric disorder.  
The veteran's service medical records are presumed to have 
been destroyed in the 1973 fire at the National Personnel 
Records Center, and thus there was also a lack of inservice 
psychiatric disease.  In the current appeal, however, the 
veteran has brought forth competent evidence of a current 
diagnosis of generalized anxiety disorder.  As such, the 
record now includes evidence indicating a diagnosis of and 
treatment for generalized anxiety disorder, which was missing 
at the time of the 1996 decision, which bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of a claim for service connection.  
See 38 C.F.R. § 3.156(a).  Therefore, the Board finds that 
the additional evidence submitted since January 1996 rating 
decision constitutes new and material evidence which is 
sufficient to reopen the claim for service connection for a 
psychiatric disorder, and the claim is reopened.  

The Board notes that the veteran is not prejudiced by this 
determination, as the RO adjudicated the claim on the merits 
in the April 1998 rating decision and the subsequent 
statement of the case and supplemental statements of the 
case.  As stated above, the veteran has been provided with 
the evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder on the merits.  
Additionally, the veteran's arguments have been based on his 
asserting that he has a psychiatric disorder.  Thus, the 
veteran has been provided with the opportunity to argue his 
case on the merits, and he is not prejudiced in the Board's 
consideration of his claim on the merits.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, 
diagnosed as generalized anxiety disorder.  The evidence of 
record shows that the veteran was treated for generalized 
anxiety disorder in 1983.  This is the first objective 
showing of a psychiatric disorder, which is approximately 25 
years after the veteran's discharge from service.  There is 
no objective evidence between 1958 and 1983 of treatment for, 
or a diagnosis of, a psychiatric disorder.  The 1983 private 
medical records that show the diagnosis of generalized 
anxiety disorder do not provide a nexus between the diagnosis 
of generalized anxiety disorder and the veteran's service.  
Thus, the veteran has not brought forth any competent 
evidence from a medical professional of a nexus between the 
post service diagnosis of generalized anxiety disorder and 
service nor has he brought forth evidence of continuity of 
symptomatology between his discharge from service and the 
1983 treatment for generalized anxiety disorder.  While the 
veteran has asserted that he has a psychiatric disorder, 
which is related to service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Additionally, since the 1983 diagnosis, there are no medical 
records showing a current diagnosis of generalized anxiety 
disorder.  Therefore, that is another basis to deny the 
veteran's claim, as the post service medical records do not 
establish that the 1983 diagnosis of generalized anxiety 
disorder was indicative of a chronic disorder.  Without 
evidence of a current and chronic psychiatric disorder due to 
disease or injury in service, service connection cannot be 
granted for such disorder.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Verruca vulgaris of the penis

The veteran asserts that the service-connected verruca 
vulgaris of the penis is worse than the current 
noncompensable evaluation contemplates.  He states that he 
has difficulty urinating and difficulty with erections, which 
are attributable to the service-connected verruca vulgaris of 
the penis.

Service connection for verruca vulgaris of the penis was 
granted by means of a June 1989 rating decision and assigned 
a noncompensable evaluation, effective June 12, 1989.  The 
veteran has remained at the noncompensable evaluation since 
that time.  He filed his current claim for an increased 
evaluation in April 1999.

A May 1999 VA examination report shows that the veteran 
reported that he had had two episodes of verruca vulgaris of 
the penis that were treated by burning.  He reported a 
spontaneous return of the lesions and spontaneous resolution 
on several episodes.  He stated he had not noticed any 
lesions in the past year.  The veteran stated that when the 
lesions were present, they caused pruritus and pain at the 
shaft of his penis.  Physical examination revealed no lesions 
or ulcerations, exfoliation, or crusting.  The examiner 
stated there were no systemic or nervous manifestations 
associated with the verruca vulgaris.  The diagnosis was 
history of verruca vulgaris with penile shaft involvement 
with current normal examination.

An August 2000 VA examination report shows that the veteran 
reported he would get bumps on his penile shaft following 
sexual intercourse.  The examiner noted that the veteran had 
benign prostatic hypertrophy and was being treated for this.  
He stated that common symptoms of such disorder are decreased 
stream, frequent leakage, and urinary retention.  The 
examiner reported there was no lethargy, weakness, anorexia, 
weight loss or gain.  He stated there was frequency and 
nocturnia with voiding.  He noted there was no frank 
incontinence but that the veteran used a pad to catch 
leakage.  The examiner stated the veteran had been treated 
for a urinary tract infection in the last year but that it 
appeared to be related to his prostatitis.  As to loss of a 
creative organ, the examiner stated there was no systemic 
diseases affecting sexual function.  He stated the veteran 
reported he was unable to have either vaginal penetration or 
ejaculation.  The examiner entered diagnoses of history of 
verruca vulgaris of the penile shaft with no lesions at this 
time and benign prostatic hypertrophy with residuals thereof.  
The examiner made the following comment:

This examiner has been asked to identify 
all the symptoms and disabilities related 
to verruca vulgaris of the penis.  None 
of the symptoms included on the [exam] 
worksheet to include hesitancy, slow and 
weak stream, frequent leakage, and 
urinary tract infections are related to 
the verruca vulgaris.  The patient has a 
current medical condition, "benign 
prostatitic hypertrophy" for which he 
takes the drug terazosin.  BPH is well-
known to cause all of the above symptoms.

An August 2001 VA examination report shows that the examiner 
found no lesions upon physical examination.  He entered a 
diagnosis of history of verruca vulgaris with no current 
manifestations of lesions at the present time.

A separate August 2001 VA examination report shows the 
examiner found that the veteran had age-related atrophy of 
the phallus and testicles.  He noted there were no lesions on 
the penis.  He entered a diagnosis of verruca vulgaris with 
normal examination.  The examiner stated that the history of 
impotency was related to Leriche's Syndrome with 
arteriosclerotic peripheral vascular disease and unrelated to 
verruca vulgaris.

A May 2003 VA examination report shows that the veteran 
reported that the verruca vulgaris would come and go.  The 
veteran stated he was last treated for this in 1974.  He also 
stated he had occasional itching and a bump scar left by 
prior treatments.  The examiner noted that the veteran blamed 
his erectile dysfunction on the verruca vulgaris, which he 
stated was "not the case."  He stated the veteran had 
severe peripheral vascular disease with multiple 
revascularization procedures and also diabetes mellitus and 
hypertension.  Physical examination revealed no verruca of 
the penis, and no visible lesions.  The examiner noted the 
veteran claimed he felt a bump, which was left from the prior 
treatment for verruca but that he (the examiner) was unable 
to feel it.  The examiner stated there was no scarring.  The 
examiner entered a diagnosis of history of verruca vulgaris 
of the penis, resolved, no recurrences since 1976 and 
erectile dysfunction, which was not secondary to verruca 
vulgaris of the penis but multifactorial problems, such 
hypertension and its medication, diabetes mellitus, severe 
peripheral vascular disease with multiple revascularization 
procedures.  He added that because the veteran's erectile 
dysfunction was not secondary to the history of verruca 
vulgaris but to the above-mentioned conditions, he 
recommended that the veteran not undergo a genitourinary 
system examination.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected verruca vulgaris of the penis 
has been rated by analogy to eczema, a skin disorder.  The 
Board notes that the RO has considered evaluating the 
veteran's service-connected disability as a genitourinary 
disorder; however, the medical evidence is clear that the 
veteran's genitourinary symptoms are not attributable to the 
service-connected verruca vulgaris of the penis.  Thus, the 
Board finds that consideration of the Diagnostic Codes that 
contemplated genitourinary symptoms would not be appropriate 
in this case.  Thus, the Board will consider the veteran's 
service-connected disorder under the criteria for skin 
disorders.

The criteria for evaluating skin disorders changed in August 
2002.  Under the old criteria, a noncompensable evaluation 
was warranted if there was slight, if any, exfoliation 
exudation or itching, if on a nonexposed surface or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
prior to August 2002).  A 10 percent evaluation was warranted 
if there was exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  Id.  

Under the new criteria, a noncompensable evaluation is 
warranted when there is less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and; 
no more than topical therapy required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(effective August 2002).  A 10 percent evaluation is 
warranted when at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  Id.  

The veteran has asserted that he warrants a compensable 
evaluation for the service-connected verruca vulgaris of the 
penis.  He believes that he has developed problems with use 
of his penis as a result of the service-connected skin 
disorder.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of a compensable evaluation for verruca vulgaris of the 
penis.  Initially, the Board notes that the disability for 
which the veteran is service connected is verruca vulgaris of 
the penis.  Therefore, the service-connected disability is 
limited to one area of the veteran's body-here, his penis.  
The veteran has undergone examinations in May 1999, August 
2000, August 2001, and May 2003, and every examiner stated 
that the veteran's verruca vulgaris of the penis was 
inactive.  Examinations of the veteran's penis have revealed 
no lesions.  Thus, whether the Board applies the old criteria 
or the new criteria, the service-connected disability does 
not warrant a compensable evaluation.  The veteran has 
reported that he gets bumps on his penis and that it itches 
following intercourse, but the Board finds that such is 
contemplated with the noncompensable evaluation.  See 38 
C.F.R. § 4.1 (2003) ( "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Even accepting that the veteran has 
occasional bumps and itching on the shaft of the penis, the 
level of severity does not meet the criteria for a 
compensable evaluation under either the previous or the 
amended criteria.

The location of the skin disorder is in a nonexposed area.  
Under the previous criteria, in order to warrant a 
compensable evaluation, the skin disorder needed to be on an 
exposed area or an extensive area.  There is no such showing 
here.  Under the revised criteria, in order to warrant a 
compensable evaluation, at least 5 percent of the veteran's 
body needs to be affected by the skin disorder.  Again, the 
service-connected rash is limited to the veteran's penis.  A 
rash on the penis would not meet the "at least 5 percent" 
criteria for a 10 percent evaluation.  Additionally, there is 
no evidence that the veteran takes immunosuppressive drugs 
for the service-connected disability so as to warrant the 
10 percent evaluation on that basis.  Thus, the preponderance 
of the evidence is against a finding that the service-
connected disability warrants a compensable evaluation.

The Board notes that the RO did not provide the veteran with 
the amended regulations for evaluating skin disorders; 
however, the veteran is not prejudiced by such.  
Specifically, the veteran is service connected for verruca 
vulgaris of the penis, and not a generalized skin disorder.  
As stated above, the skin disorder for which the veteran is 
service connected is limited to one area-the veteran's 
penis.  As to the new criteria, objectively, it cannot be 
said that the skin disorder affects 5 percent or more of the 
entire body or 5 percent of an exposed area of the body, as 
the affected area is an unexposed area.  Thus, even if the 
veteran was provided with the amended criteria, he would not 
be able to bring forth evidence to establish a compensable 
evaluation under the amended criteria.  Therefore, the Board 
does not find that the veteran is prejudiced by the Board's 
consideration of the new criteria in evaluating the service-
connected verruca vulgaris of the penis.  

The veteran is competent to report his symptoms.  He has 
alleged that he has occasional bumps and discomfort on the 
shaft of his penis.  The medical findings have consistently 
shown no active skin disorder.  Regardless, even accepting 
the veteran's statements as true, the preponderance of the 
evidence is against a finding that the veteran's service-
connected disability warrants a compensable evaluation under 
either the previous or the amended criteria.  The Board 
understands that the veteran's verruca vulgaris of the penis 
causes him discomfort; however, the zero percent evaluation 
contemplates that discomfort.  For the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
verruca vulgaris of the penis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  He has not required hospitalization for treatment of 
the verruca vulgaris of the penis, and there is no evidence 
that this alone markedly interferes with his employment.

C.  Special monthly compensation

Turning to the issue of special monthly compensation based on 
the loss of use of a creative organ, the Board notes that 
special monthly compensation pursuant to the provisions of 38 
U.S.C.A. § 1114(k) is payable for the anatomical loss or loss 
of use of one or more creative organs.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C.A. § 
1114(o) when authorized in conjunction with any of the 
provisions of 38 U.S.C.A. § 1114(a) through (j) or (s).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle, and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.

When loss or loss of use of a creative organ results from 
wounds or other trauma sustained in service, or from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted.

The veteran argues that he suffers from loss of use of a 
creative organ.  The veteran has not been specific as to what 
he believes constitutes "loss of use of a creative organ."  
During examinations, he has stated that he cannot penetrate 
or ejaculate.  However, examiners have stated that the 
veteran's difficulty with his creative organ is not the 
result of the service-connected verruca vulgaris of the 
penis, but other nonservice-connected disabilities.  There is 
no competent evidence from a medical professional that 
refutes these findings.  Regardless, as is clear from the 
above, the inability to achieve and/or maintain an erection 
does not constitute loss of use of a creative organ.  At no 
time has it been shown that the veteran suffers from an 
impairment of testicular function sufficient to warrant a 
grant of special monthly compensation.  Moreover, at present, 
there is no indication that the veteran suffers from an 
absence of spermatozoa sufficient to warrant a grant of the 
benefits sought.  Under such circumstances, and absent 
documented evidence of the loss of use of a creative organ 
due to a service-connected disability, the benefit sought on 
appeal must be denied.


ORDER

Service connection for a psychiatric disorder, diagnosed as 
generalized anxiety disorder, is denied.

Entitlement to a compensable evaluation for verruca vulgaris 
of the penis is denied.

Entitlement to special monthly compensation based on the loss 
of use of a creative organ is denied.



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



